Case 0:18-cv-60257-BB Document 142 Entered on FLSD Docket 10/08/2018 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-cv-60257-BLOOM-Valle

  SENTRY DATA SYSTEMS, INC.,

                Plaintiff,
  v.

  CVS PHARMACY, INC.,
  and WELLPARTNER, LLC,

              Defendants.
  _____________________________________/



       DECLARATION OF CARL E. GOLDFARB IN SUPPORT OF SENTRY’S REPLY IN
         SUPPORT OF ITS MOTION TO COMPEL PRODUCTION OF DOCUMENTS


          CARL E. GOLDFARB, pursuant to 28 U.S.C. § 1746, declares the following:

          1.    I am a partner with the law firm of Boies Schiller Flexner LLP, attorneys for

  Plaintiff Sentry Data Systems, Inc. I submit this Declaration based on my personal knowledge

  and in support of Sentry’s Reply in Support of Its Motion to Compel Production of Documents,

  dated October 8, 2018.

          2.    Attached as Exhibits to this affidavit are true and correct copies of the following

  documents (which have been highlighted in yellow to reflect text cited in Sentry’s Reply):

   Exhibit A:     A document entitled “340B Confident,” which was downloaded from
                  Wellpartner’s website on October 8, 2018,
                  at https://www.wellpartner.com/wp-
                  content/uploads/2018/02/WP_CVS_340B_CONFIDENT.pdf.
   Exhibit B:     A printout of the homepage of Wellpartner’s
                  website, https://www.wellpartner.com/, which was accessed and saved on
                  October 8, 2018




                                                  1
Case 0:18-cv-60257-BB Document 142 Entered on FLSD Docket 10/08/2018 Page 2 of 2



   Exhibit C:     A printout of a page on Wellpartner’s website entitled “340B
                  Confident,” https://www.wellpartner.com/solutions-2/340b-confident/, which
                  was accessed and saved on October 8, 2018.
   Exhibit D:     A printout of a web page on Wellpartner’s website entitled “340B Aware and
                  Beware,” https://www.wellpartner.com/thought-leadership/340b-aware-
                  beware/, which was accessed and saved on October 8, 2018.
   Exhibit E      A printout of a web page on Wellpartner’s website entitled “Company
                  Overview,” https://www.wellpartner.com/company/company-overview/,
                  which was accessed and saved on October 8, 2018.
   Exhibit F:     A document entitled “Case Study: Mitchell County Regional Health Center,”
                  which was downloaded from Wellpartner’s website on October 8, 2018,
                  at https://wellpartner.com/wp-
                  content/uploads/2018/02/WP_TPL_CaseStudy_MitchellCounty.pdf.


  I declare under penalty of perjury that the foregoing is true and correct.



  Executed this 8th day of October, 2018.

                                                                /s/ Carl E. Goldfarb
                                                                Carl E. Goldfarb




                                                    2
